SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH February, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): International market presents another RASK increase International load factor records the second highest rate of our history São Paulo, February 27, 2012 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of January 2012. Domestic market In the domestic market in January, we had an increase in demand (in RPK) of 1.0%, combined with an increase of 4.3% in the supply (in ASKs) compared with January 2010, which led to a reduction of the load factor to 76.5%. Our market share in the domestic market was 40.7% this month. In January we transported a large number of leisure passengers traveling on the school vacation season. In addition, we had a high volume of passengers using the TAM Fidelidade loyalty program reward tickets therefore diluting the yield, which still was in line with the previous year. International market In the international market, compared to the same month of 2011, we saw a rise of 7.3% in demand with a 1.3% increase in supply, resulting in a load factor of 86.1%, a record for the month and the second highest rate of our history. Our market share among Brazilian carriers in January was 86.7%. The international market continues heated. The high demand for international flights reflects in an increase in load factor and significant increases in yield and RASK in dollars compared with the same period of 2011. The combined performance of international and domestic RASK resulted in an increase in the Company's general RASK. Tables Domestic Market January 2012 January 2011 Var. % YoY December 2011 Var. % MoM TAM ASK (millions) – Supply 4,372 4,194 4.3% 4,222 3.6% RPK (millions) – Demand 3,346 3,311 1.0% 3,014 11.0% Load Factor 76.5% 79.0% -2.4 p.p. 71.4% 5.1 p.p. Market share 40.7% 43.4% -2.6 p.p. 41.0% -0.3 p.p. International Market January 2012 January 2011 Var. % YoY December 2011 Var. % MoM TAM ASK (millions) – Supply 2,402 2,371 1.3% 2,409 -0.3% RPK (millions) – Demand 2,067 1,927 7.3% 1,921 7.6% Load Factor 86.1% 81.3% 4.79 p.p. 79.7% 6.3 p.p. Market share 86.7% 83.7% 3.0 p.p. 88.9% -2.2 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO) Líbano Miranda Barroso (CFO and Investor Relations Director) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Marina Guzman (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 40.7% in January; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 86.7% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (156 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 17 million tickets via point redemption and is part of the Multiplus network, currently with 9 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,290 destinations in 189 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 28, 2012 TAM S.A. By: /
